Howei/d, J.
Plaintiff, in this action, claims $600, as the price of two hundred cords of wood at $3 per cord, sold and delivered to defendant, who admits the sale, but alleges that the full quantity was not delivered; and that, in violation of an express stipulation of the contract, the plaintiff sent him seventy-five cords of overflowed and damaged wood, which, in using it, caused delay in the process of sugar-making, and a depredation in the quality of the sugar made with it, for which he claims damages, in reconvention, to the amount of $690.
Judgmeiit was rendered in favor of plaintiff for $514 28, with interest, and dismissing the reconventional demand.
Defendant appealed.
We concur in the opinion of the District judge that, under the circumstances, the defendant is not entitled to any damages that may have resulted from using the overflowed wood. He knew its condition and was not bound to use it. And, although our calculation, as to the deficiency in the quantity actually delivered and the deduction in the total price, differs, by a few dollars, from that of the lower court, we think substantial justice has been done between the parties, and we see no cause for disturbing the judgment.
It is therefore ordered that the judgment be affirmed, with costs.